Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Claim Rejections – 35 USC 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 2, the phrase, “and the metal substrate” is indefinite.  Instant claim 1 discloses a metal substrate; therefore, the limitation of claim 2 does not appear to further limit claim 1.



Claim Rejections – 35 USC § 103(a)

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aoki (U.S. 6,406,793). 
	Aoki discloses a metal substrate (column 6, lines 24-30) where the composition is coated (column 6, lines 31-36). Aoki discloses an adhesive applied to the substrate (column 1, lines 53-60) which can comprise  2-methyl-3-butyne-2 -oxytrimethylsilane or 3-methyl-1-propyne-3 -oxytrimethylsilane (column 4, line 55 through column 5, line 5) where trimethylsilane has a chemical structure of (CH3)3SiH.  The adhesive layer is interpreted as the claimed first layer which comprises carbon, hydrogen, silicon and oxygen.  Although Aoki does not disclose a second layer, it would have been obvious to one of ordinary skill in the art to duplicate the adhesive layer of Aoki to function as a first and second layer, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), as in claims 1-2 and 7-10. 
	Concerning claims 3-6, Aoki does not explicitly disclose the thickness of the first layer; however thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
	Concerning claim 11, Aoki discloses a metal substrate (column 6, lines 24-30) where the composition is coated (column 6, lines 31-36). Aoki discloses an adhesive applied to the substrate (column 1, lines 53-60) which can comprise  2-methyl-3-butyne-2 -oxytrimethylsilane or 3-methyl-1-propyne-3 -oxytrimethylsilane (column 4, line 55 through column 5, line 5).  Aoki does not appear to disclose the ratio of carbon, silicon and oxygen; however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the coated metal is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the coated metal discussed above would be expected to meet the claimed ratios.
Concerning claim 12, Aoki discloses a metal substrate (column 6, lines 24-30) where the composition is coated (column 6, lines 31-36). Aoki discloses an adhesive applied to the substrate (column 1, lines 53-60) which can comprise  2-methyl-3-butyne-2 -oxytrimethylsilane or 3-methyl-1-propyne-3 -oxytrimethylsilane (column 4, line 55 through column 5, line 5).  Aoki does not appear to disclose the concentration of silicon and oxygen; however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the coated metal is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the coated metal discussed above would be expected to meet the claimed concentration of silicon and oxygen.
Concerning claim 13, Aoki discloses a metal substrate (column 6, lines 24-30) where the composition is coated (column 6, lines 31-36). Aoki discloses an adhesive applied to the substrate (column 1, lines 53-60) which can comprise  2-methyl-3-butyne-2 -oxytrimethylsilane or 3-methyl-1-propyne-3 -oxytrimethylsilane (column 4, line 55 through column 5, line 5).  Aoki does not appear to disclose the concentration of carbon and oxygen; however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the coated metal is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the coated metal discussed above would be expected to meet the claimed concentration of carbon and oxygen.
Concerning claim 14, Aoki discloses a metal substrate (column 6, lines 24-30) where the composition is coated (column 6, lines 31-36). Aoki discloses an adhesive applied to the substrate (column 1, lines 53-60) which can comprise  2-methyl-3-butyne-2 -oxytrimethylsilane or 3-methyl-1-propyne-3 -oxytrimethylsilane (column 4, line 55 through column 5, line 5).  Aoki does not appear to disclose the concentration of carbon and silicon; however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the coated metal is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the coated metal discussed above would be expected to meet the claimed concentration of carbon and silicon.
Concerning claim 16, Aoki discloses the materials being mixed (mixing system) (column 3, lines 20-31).
Concerning claim 17, Aoki discloses a metal substrate (column 6, lines 24-30) where the composition is coated (column 6, lines 31-36). Aoki discloses an adhesive applied to the substrate (column 1, lines 53-60) which can comprise  2-methyl-3-butyne-2 -oxytrimethylsilane or 3-methyl-1-propyne-3 -oxytrimethylsilane (column 4, line 55 through column 5, line 5) where trimethylsilane has a chemical structure of (CH3)3SiH.  The adhesive layer is interpreted as the claimed first layer which comprises carbon, hydrogen, silicon and oxygen.  Although Aoki does not disclose a second layer, it would have been obvious to one of ordinary skill in the art to duplicate the adhesive layer of Aoki to function as a first and second layer, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
	Aoki does not explicitly disclose the thickness of the first layer; however thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
Aoki does not appear to disclose the concentration of silicon and oxygen, oxygen and carbon or silicon and carbon; however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the coated metal is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the coated metal discussed above would be expected to meet the claimed concentration of silicon and oxygen, oxygen and carbon or silicon and carbon.

Claim Objections

5.	Claims 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited article further including a wear resistance between about 13x10-5 mm3/Nm and about 0.5x10-5 mm3/Nm, and a coefficient of friction between about 0.58 and about 0.05.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781